UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-6307


ANTONIO SAUNDERS,

                   Plaintiff – Appellant,

             v.

SGT. NICHOLS; OFFICER DIXON,

                   Defendants – Appellees,

             and

JOHN DOE CLASSIFICATION OFFICERS; JANE DOE CLASSIFICATION
OFFICERS; JOHN DOE OFFICERS, defendants are being sued each
in their individual and official capacities,

                   Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-01160-LMB-TCB)


Submitted:    October 2, 2009                  Decided:   October 13, 2009


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Saunders, Appellant Pro Se.     Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Antonio   Saunders       appeals    the   district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed   the   record       and     find   no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.    Saunders v. Nichols, No. 1:08-cv-01160-LMB-TCB (E.D. Va.

filed Jan. 22, 2009; entered Jan. 23, 2009).                   We dispense with

oral   argument     because    the    facts     and   legal    contentions     are

adequately    presented   in    the     materials     before     the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        3